Case: 18-12844   Date Filed: 06/21/2019   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12844
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 3:16-cr-00223-WKW-TFM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

BRANDON A. GENTLE,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________

                             (June 21, 2019)

Before JILL PRYOR, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 18-12844     Date Filed: 06/21/2019    Page: 2 of 5


      Brandon Gentle appeals the district court’s denial of his motion to withdraw

his second guilty plea. Gentle argues that he presented a fair and just reason for

withdrawal, while conceding that he had close assistance of counsel and that he

entered his plea knowingly and voluntarily. Finding no abuse of discretion, we

affirm.

      A federal grand jury indicted Gentle on one count of conspiracy to violate

the controlled substances statutes, in violation of 21 U.S.C. § 846, by acquiring

oxycodone by deception and fraud, in violation of § 843(a)(3), and by causing the

distribution and dispensing of oxycodone, in violation of § 841(a)(1). Gentle

pleaded guilty, but he subsequently filed a pro se motion to withdraw that plea,

appoint new counsel, and extend time for his sentencing hearing. The district court

granted these motions.

      Gentle then signed a plea agreement with the government, in which he

agreed to plead guilty (for a second time) in exchange for the government

recommending a sentence no greater than the lowest end of the guidelines range,

provided that was 30 months’ imprisonment or less. The agreement specifically

stipulated that Gentle would waive his right to withdraw his guilty plea if he

violated the agreement’s terms. Gentle subsequently violated the plea agreement

by failing to report to the probation office for drug testing, with his whereabouts

unknown. Gentle’s actions prompted the district court to issue a warrant for his



                                          2
              Case: 18-12844     Date Filed: 06/21/2019    Page: 3 of 5


arrest, and Gentle led officers on a daylong chase through densely wooded areas in

an attempt to elude capture.

      As a result, the government cancelled Gentle’s plea agreement. Gentle—

who admits that he violated the agreement—responded by moving to withdraw his

guilty plea for a second time. The district court denied his motion. Gentle argues

that the district court erred in denying his motion to withdraw his guilty plea

because he presented a fair and just reason for requesting the withdrawal.

Specifically, Gentle argues that his motion should have been granted because the

government cancelled the plea agreement after he had already complied with his

part of the agreement to provide assistance; therefore, he contends that he was

denied the corresponding benefits of the government’s agreement.

      We will reverse the denial of a motion to withdraw a guilty plea only for

abuse of discretion. United States v. McCarty, 99 F.3d 383, 385 (11th Cir. 1996)

(per curiam). A defendant may withdraw his guilty plea after the district court

accepts it, but before sentencing, if “the defendant can show a fair and just reason

for requesting the withdrawal.” Fed. R. Crim. P. 11(d)(2)(B). Nevertheless,

“[t]here is no absolute right to withdraw a guilty plea.” United States v. Medlock,

12 F.3d 185, 187 (11th Cir. 1994). The district court should consider the following

four factors in determining whether the defendant has met his burden to show a fair

and just reason to withdraw his plea based on the totality of the circumstances:



                                          3
               Case: 18-12844    Date Filed: 06/21/2019    Page: 4 of 5


“(1) whether close assistance of counsel was available; (2) whether the plea was

knowing and voluntary; (3) whether judicial resources would be conserved; and (4)

whether the government would be prejudiced if the defendant were allowed to

withdraw his plea.” United States v. Buckles, 843 F.2d 469, 472 (11th Cir. 1988)

(citation omitted).

      Here, the district court did not abuse its discretion by denying Gentle’s

motion to withdraw his second guilty plea, as all four Buckles factors weigh

against him. Gentle conceded (1) that he had close assistance of counsel and (2)

that his plea was knowing and voluntary, satisfying the first two factors. Gentle

even asked the district court to enforce the plea agreement as an alternative to

granting his motion to withdraw his guilty plea, thereby implicitly admitting the

enforceability of the agreement and its prohibition against the withdrawal of his

guilty plea if he breached the agreement.

       With respect to factor three, we defer to the district court’s assessment that

refusing to permit Gentle to withdraw his guilty plea would conserve scarce

judicial resources. See Buckles, 843 F.2d at 474. Regarding factor four, “a district

court need not find prejudice to the government before it can deny a defendant’s

motion to withdraw, [but] it may take this factor into account when assessing the

defendant’s motion.” Id. In this case, allowing Gentle to withdraw his guilty plea




                                            4
               Case: 18-12844      Date Filed: 06/21/2019   Page: 5 of 5


after he knowingly and voluntarily entered into a plea agreement and then

flagrantly breached it would prejudice the judicial system.

      In Medlock, we held that the district court did not abuse its discretion in

denying the defendant’s motion to withdraw his guilty plea because he admitted

that he committed the charged offense, understood the consequences of pleading

guilty, waived his trial right, did not argue that his guilty plea was involuntary or

the result of ineffective assistance of counsel, and did not deny guilt. 12 F.3d at

187. Here, Gentle admitted that he committed the charged offense, understood the

possible consequences of pleading guilty, waived his trial right, did not argue that

his second guilty plea was involuntary or the result of ineffective assistance of

counsel, and did not deny guilt.

      Gentle failed to show, from the totality of the surrounding circumstances, a

fair and just reason why he was entitled to relief. Moreover, he conceded that he

had close assistance of counsel and entered his plea knowingly and voluntarily.

Accordingly, the district court did not abuse its discretion by denying his motion,

and we affirm.

      AFFIRMED.




                                           5